     Case 4:21-cv-02843 Document 1 Filed on 08/31/21 in TXSD Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA,                               '
                     Plaintiff,                         '
          v.                                            ' CIVIL ACTION NO.
                                                        '
384 Boxes of Counterfeit N95 Masks,                     '
                            Defendant.                  '

                  VERIFIED COMPLAINT FOR CIVIL FORFEITURE
                 IN REM AND NOTICE TO POTENTIAL CLAIMANTS

        Now comes Plaintiff, the United States of America, by its attorneys Jennifer B.

Lowery, Acting United States Attorney for the Southern District of Texas, and Jon

Muschenheim, Assistant United States Attorney, and files this action for forfeiture in rem

against the above-entitled Defendant property. The United States respectfully alleges on

information and belief as follows:

                              JURISDICTION AND VENUE

1.      This Court has jurisdiction pursuant to 28 U.S.C §§ 1345 and 1355. The Defendant

Property is located in the Southern District of Texas and is within the jurisdiction of this

Court. This Court also has jurisdiction over this particular action under 18 U.S.C § 2323(a)

(civil forfeiture authority – counterfeit goods).

2.      This Court has in rem jurisdiction over the Defendant Property pursuant to: (i) 28

U.S.C § 1355(b)(1)(A) because acts giving rise to the forfeiture occurred in this district;

and (ii) 28 U.S.C § 1355(b)(1)(B), incorporating 28 U.S.C § 1395, because the action

accrued in this district.

             THE DEFENDANT PROPERTY SUBJECT TO FORFEITURE

3.      The Defendant Property is described as follows:

                384 boxes of counterfeit 3M N95 masks, model 1860S.
                                                    1
     Case 4:21-cv-02843 Document 1 Filed on 08/31/21 in TXSD Page 2 of 7




                           STATUTORY BASIS FOR FORFEITURE

4.      The Defendant Property is subject to forfeiture to the United States under 18 U.S.C

§ 2323(a), which provides for the forfeiture of counterfeit property that is made or

trafficked and/or used in violation of 18 U.S.C. Section 2320.

                                  SUMMARY OF CASE

5.      On August 27, 2020, Q2 Solutions entered into a vendor/supplier agreement with

University of Texas Medical Branch – Galveston (UTMB Galveston) to supply N95

masks. In or about the month of December 2020, UTMB Galveston received a shipment

of 3M branded N95 protective masks from Q2 Solutions. The masks purport to be 3M

branded N95 protective masks, but they are not. UTMB Galveston paid $225,720.00 to

Q2 Solutions. To date, UTMB Galveston has not been repaid for any part of this.

                                     BACKGROUND

6.       Q2 Solutions operates multiple retail websites used for the sale of PPE (Personal

Protection Equipment). Q2 Solutions sold counterfeit PPE to at least 20 medical

facilities, including University of Texas Medical Branch – Galveston (UTMB Galveston).

                                 FACTS OF THE CASE

7.      On August 27, 2020, Q2 Solutions entered into a vendor/supplier agreement with

UTMB Galveston.

8.      On or about December 3, 2020, UTMB Galveston sent a purchase order to Q2

Solutions for the proposed purchase of 50,160 N95 3M Masks, Model 1860S, for a unit

cost of $4.50 each..

9.      On December 10, 2020, Q2 Solutions sent UTMB Galveston an invoice -0703 for

$225,720.00 to be paid by December 11, 2020.



                                                 2
  Case 4:21-cv-02843 Document 1 Filed on 08/31/21 in TXSD Page 3 of 7




10.    On December 11, 2020, UTMB paid Q2 Solutions $225,720.00 for the masks.

11.    In or about the month of December 2020, UTMB Galveston received a shipment

of counterfeit 3M branded N95 protective masks.

12.    In January 2021, the hospital contacted Q2 Solutions regarding the counterfeit

masks received the previous month. On January 28, 2021, Q2 Solutions submitted

documentation via email to a UTMB representative claiming chain of custody of the

masks back to 3M.

13.    That same day, a UTMB representative received confirmation from the 3M fraud

department confirming Q2 Solutions was not an authorized 3M dealer and detailing the

3M list price of $1.27/mask.

14.    On or about February 18, 2021, a collateral request was received from HSI

Philadelphia requesting assistance regarding an open counterfeit N95 mask investigation.

During the same time frame, HSI Galveston opened an investigation and spoke with

UTMB Director of Material Management and confirmed UTMB had ordered and

received approximately five pallets of N95 protective masks.

15.    In or about March 2021, photos of the N95 protective masks were sent to the

Centers of Excellence and Expertise (CEE) for appraisal. The CEE confirmed that the

N95 protective masks had a value of $58,064.40.

16.    By March 2021, about 4,440 masks had been distributed to and utilized by

hospital staff and 384 boxes containing approximately 45,720 masks remained. Four

pallets containing approximately 45,720 counterfeit N95 protective masks were prepared

for pick up.

17.    On or about March 29, 2021, 384 boxes of counterfeit N95 masks were seized



                                               3
  Case 4:21-cv-02843 Document 1 Filed on 08/31/21 in TXSD Page 4 of 7




from UTMB Materials Management, 205 13th Street, Galveston, Texas, 77555.

18.    The four pallets are currently held in Laredo, Tx.

19.    Q2 Solutions currently has complaints filed against them alleging the fraudulent

sale of counterfeit masks. On June 28, 2021, a Complaint of Forfeiture was filed in the

District of Connecticut (Case No. 3:21-CV-884) against “535 Boxes of Counterfeit 3M

1860 and 1860S Face Masks.” On August 26, 2021, a Complaint in Forfeiture was filed

in the Northern District of Ohio (Case No. 1:21-CV-1660) against “252,640 Counterfeit

3M Branded Model 1860-S Respirators/Masks” and "94,000 Counterfeit 3M Branded

Model 1860 Respirators/Masks Sold to the Cleveland Clinic by Q2 Solutions.”

20.    According to 3M, authentic 3M N95 model 1860S respirators/surgical masks:

       a.)     are NIOSH (National Institute for Occupational Safety and Health)

               approved N95 respirators and are FDA (Food and Drug Administration)

               cleared for use as surgical masks;

       b.)     meet CDC (Centers for Disease Control and Prevention) guidelines for

               Mycocobacterium tuberculosis exposure control;

       c.)     have 99% bacterial filtration efficiency according to the American Society

               for Testing Materials F2101;

       d.)     as a disposable particulate respirator, are intended to help reduce wearer

               exposure to certain airborne particles including those generated by

               electrocautery, laser surgery, and other powered medical instruments;

       e.)     as a surgical mask, are designed to be fluid resistant to splash and spatter

               of blood and other infections materials;

       f.)     help provide respiratory protection against certain airborne biological



                                                 4
  Case 4:21-cv-02843 Document 1 Filed on 08/31/21 in TXSD Page 5 of 7




               particles;

        g.)    are disposable;

        h.)    as a respirator, contain no components made from natural rubber latex;

        i.)    are specifically designed to seal to the wearer’s face, as fit and seal are

               critical to respirator performance.

21.     Conversely, counterfeit respirators/masks are not tested and approved like

authentic 3M respirators/masks. Instead, counterfeit respirators/masks are made by

unknown fraudsters, using unknown processes and materials, with unknown or

nonexistent quality controls.

                                      CONCLUSION

22.     Based on the forgoing facts, there is probable cause to believe that the property

seized is subject to forfeiture under 18 U.S.C § 2323(a), which provides for the forfeiture

of counterfeit property that is made or trafficked and/or used in violation of 18 U.S.C §

2320.

                      NOTICE TO ANY POTENTIAL CLAIMANT

        YOU ARE HEREBY NOTIFIED if you assert an interest in the Defendant Property

subject to forfeiture and want to contest the forfeiture, you must file a verified claim which

fulfills the requirements set forth in Rule G of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions. The verified claim must be filed no later

than thirty-five (35) days from the date this complaint was sent to you in accordance with

Rule G(4)(b.

        An answer or a motion under Federal Rule of Civil Procedure 12 must be filed no

later than twenty-one (21) days after filing the claim. The claim and answer must be filed



                                                  5
  Case 4:21-cv-02843 Document 1 Filed on 08/31/21 in TXSD Page 6 of 7




with the United States District Clerk for the Southern District of Texas and a copy must be

served upon the undersigned Assistant United States Attorney at the address provided in

this Complaint.

                                 RELIEF REQUESTED

       WHEREFORE, the United States of America prays that judgment of forfeiture be

entered against the Defendant Property in favor of the United States and will serve notice,

along with a copy of the Complaint, on the property owner and on any other persons who

reasonably appear to be potential claimants. The United States seeks a final judgment

forfeiting the Defendant Property to the United States and any other relief to which the

United States may be entitled.

                                             Respectfully submitted,

                                             Jennifer B. Lowery
                                             Acting United States Attorney
                                             Southern District of Texas


                                     By:      s/ Jon Muschenheim
                                             Jon Muschenheim
                                             Assistant United States Attorney
                                             Southern District of Texas
                                             Texas Bar Number 14741650
                                             One Shoreline Plaza, South Tower
                                             800 N. Shoreline Blvd., Suite 500
                                             Corpus Christi, Texas 78401
                                             Phone: (361) 903-7905
                                             Jon.Muschenheim@usdoj.gov




                                                6
Case 4:21-cv-02843 Document 1 Filed on 08/31/21 in TXSD Page 7 of 7
